DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayne-Reade et al. 1,437,945.
Mayne-Reade discloses the claimed vehicle having vehicle body with a front and a rear, a chassis 1, 3 (Figs 5, 6 and 9-10) including a chassis “portion” 22, as broadly as recited, a component 20 (Figs 1, 9 and 10) attached to the front of the vehicle body and a member including an elongate portion 14, 16 (Figs. 9-10) having teeth as shown in the figures and an attachment portion where the part 17 of the member is attached to the component 20, where the member is configured for ratcheting of the teeth against an edge of the chassis portion 22.
Regarding claim 2, note unnumbered L-shaped brackets in Figure 11.
Regarding claim 3, component 20 is considered to be a “fascia”, as broadly as recited.
Regarding claim 4, the support bracket described above is at a position higher than the chassis portion 22 when in a raised position as shown in Figure 9.
Regarding claim 5, element 28 in Figure 7 is considered to be a “bumper beam”, as broadly as recited.
Regarding claim 8, note that portions of the member are free of teeth.  See Figures 9 and 10.
Regarding claims 13 and 14, note that there are two such members placed symmetrically on either side of a longitudinal center line of the vehicle.  See Figure 6.
Regarding claim 20, the means for ratcheting is considered to be elements 22 and 14/16 as discussed above.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herskovitz 2019/0249461.
Herskovitz discloses the claimed member including an elongated portion with teeth 104, a bridge portion 110/126, and an attachment portion 102/120 where the teeth are oriented away from the attachment portion.  See Figures 3-4.
Regarding claim 16, there are more than three teeth as shown in Figures 3-4. 
Regarding claim 17, note the portion free of teeth beyond the last tooth on the right of Figures 3-4.
Regarding claims 18 and 19, the two portions of element 132 separated by a gap are considered to be multiple spacers.

Allowable Subject Matter

Claims 6-7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The recitation in claim 6 of a lighting component forming an upper leading edge of the front of the vehicle body, where the lighting component is higher than and further forward of the component is not taught nor fairly suggested by the prior art of record.
The recitation in claim 9 of the member including a bridge portion is not taught nor fairly suggested by the prior art of record.
The recitation in claim 12 of the component including openings facing each other is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Faruque et al. and Lee disclose a rack and pinion type vehicle impact energy absorber arrangement.
Munjurulimana et al. disclose a chassis component with teeth to engage with a vehicle with which impact occurs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612